                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Criminal Case No.    19-CR-00369-PAB

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1. JESSE WAYNE HART,

      Defendant.


                                      INDICTMENT


The Grand Jury charges:

                                     COUNT ONE

      In July 2019, in the State and District of Colorado, the defendant, JESSE

WAYNE HART, did knowingly and intentionally attempt to distribute, and possess with

the intent to distribute, mixtures and substances containing a detectable amount of 3,4-

Methylenedioxymethamphetamine (MDMA).

      All in violation of Title 21, United States Code, Sections 841(a)(1) and 846.

                                     COUNT TWO

      In July 2019, in the State and District of Colorado, the defendant, JESSE

WAYNE HART, did knowingly and intentionally attempt to distribute, and possess with

the intent to distribute, mixtures and substances containing a detectable amount of

amphetamine.

      All in violation of Title 21, United States Code, Sections 841(a)(1) and 846.

                                    COUNT THREE



                                           1
       On or about May 1, 2015, in the State and District of Colorado, the defendant,

JESSE WAYNE HART, with the intent to conceal and disguise the nature, location,

source, ownership, and control of property believed to be the proceeds of specified

unlawful activity, that is, the manufacture, importation, sale, or distribution of a

controlled substance, knowingly conducted a financial transaction involving property

represented by a law enforcement officer to be the proceeds of specified unlawful

activity, that is, the manufacture, importation, sale, or distribution of a controlled

substance.

       All in violation of Title 18, United States Code, Section 1956(a)(3)(B).


                                   Forfeiture Allegation

       As a result of committing the violations of Title 21, United States Code, Sections

841(a)(1) and 846, alleged in Counts One and Two of this Indictment, the defendant,

JESSE WAYNE HART, shall forfeit, pursuant to Title 21, United States Code, Section

853, any and all property, real or personal, constituting or derived from any proceeds

the defendant obtained directly or indirectly as a result of the said violation, and any and

all property used or intended to be used in any manner or part to commit and to

facilitate the commission of the violations alleged in Counts One and Two of this

Indictment.

       As a result of committing the violation of Title 18, United States Code, Section

1956(a)(3)(B), alleged in Count Three of this Indictment, the defendant, JESSE WAYNE

HART, shall forfeit to the United States pursuant to Title 18, United States Code,



Section 982(a)(1), all property, real and personal, involved in the offenses alleged in



                                               2
Count Three of this Indictment, and all property traceable to such property.

       If any of the property subject to forfeiture as a result of any act or omission of the

defendant:

              A.     cannot be located upon the exercise of due diligence;
              B.     has been transferred to sold to or deposited with a third person;
              C.     has been placed beyond the jurisdiction of this Court;
              D.     has been substantially diminished in value; or
              E.     has been co-mingled with other property which cannot be
                     subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section

853(p) and Title 28, United States Code, Section 2461(c), to seek forfeiture of any other

property of said defendant up to the value of the forfeitable property.

       All in violation of Title 18, United States Code, Section 982(a)(1) and Title 28,

United States Code, Section 2461(c) and Title 21, United States Code, Section 853.


                                                   TRUE BILL:


                                                  Ink signature on file in Clerk’s Office
                                                  FOREPERSON


       JASON R. DUNN
       United States Attorney

By:    s/ Andrea Surratt        .
       Andrea Surratt
       Assistant U.S. Attorney
       U.S. Attorney’s Office
       1801 California St., Ste. 1600
       Denver, CO 80202
       Telephone: 303-454-0200
       Fax: 303-454-0406
       E-mail: andrea.surratt@usdoj.gov
       Attorney for Government




                                              3
